DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a latching handleset assembly comprising: a handle having a handle portion and a top mounting portion extending from an escutcheon, the top mounting portion having a top surface and a bottom with a recess at least partially obscured by the handle portion; a trigger comprising an exterior end located along the bottom of the top mounting portion proximate the recess, the exterior end at least partially exposed relative to the top mounting portion, and an interior end extending into the escutcheon, the trigger being pivotable about a pivot point positioned within the escutcheon, wherein the exterior end is positioned opposite of the interior end relative to the pivot point; a housing assembly including a bracket biased into a neutral position by a spring, the interior end of the trigger engaged with the bracket; and a latch driver movable between a neutral position and a latch actuating position in response to actuation of the trigger.

The closest prior art of record, U.S. Patent Number 4,732,417 to Yang, discloses a latching handleset assembly comprising: a handle (1) having a handle portion (external portion that contains 4 and 6) and a top mounting portion (mounted in the area of element 2) extending from an escutcheon (2), the top mounting portion having a top surface and a bottom at least partially obscured by the handle portion (as best shown in figure 1); a trigger (10) comprising an exterior end (4) located along the bottom of the top mounting portion and an interior end extending into the escutcheon, the trigger being pivotable about a pivot point (11) positioned within the escutcheon; a housing assembly (Figure 2B) including a bracket (13) biased into a neutral position by a spring (15), the interior end of the trigger engaged with the bracket; and a latch driver (17) movable between a neutral position and a latch actuating position in response to actuation of the trigger.
However, Yang does not disclose the exterior end of the trigger at least partially exposed relative to the top mounting portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to trigger actuated door handles:
U.S. Patent Number 2,321,724 to Aldeen et al.; U.S. Patent Number 2,475,880 to Conlon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 25, 2022